                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )       No. 3:16-cr-00102
       v.                                     )
                                              )       Judge Trauger
MICHAEL POTEETE                               )



     GOVERNMENT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                           RESPONSE

       The United States of America, by and through Donald Q. Cochran, United States Attorney

for the Middle District of Tennessee, and the undersigned counsel, hereby respectfully requests a

second extension of time to file a Response to the Defendant’s Motion for Compassionate Release

(DE#50). The United States is respectfully requesting a one-day extension and would therefore

ask for a due date of Friday, June 5, 2020 to file the Response.



1. The Court has ordered the United States to respond by today on the merits.



2. The undersigned has been working on a Response, which necessitates review of voluminous

medical records. Over 500 pages of medical records have been produced by the defense. The

defense references “liver damage” and a “current problem with his splenic artery” as

“extraordinary and compelling reasons” warranting compassionate release; and defense cites in

footnotes 3 and 4 of the defense motion specific page numbers in the medical records for reference.

(DE#50, PageID#151, 155). The undersigned is requesting an additional day to review the medical

records pertaining to the third condition cited – “a history of heart problems” – and finalize the

Response. (Id.)

                                                  1

    Case 3:16-cr-00102 Document 62 Filed 06/04/20 Page 1 of 3 PageID #: 844
3. Undersigned is obviously working to get the Response filed forthwith; however, undersigned is

balancing this Response with a heavy caseload, including handling a three-hour detention and

preliminary hearing yesterday afternoon and a sentencing hearing later today.



4. There is an event scheduled for downtown Nashville later this afternoon; and the undersigned

is attempting, if possible, to leave the office no later than 4pm today.



5. The undersigned communicated with defense counsel who is opposed to an extension.



       Thus, for the reasons listed above, the United States would respectfully request a one-day

extension to June 5, 2020 to file a Response.



                                                      Respectfully submitted,

                                                      DONALD Q. COCHRAN
                                                      United States Attorney for the
                                                      Middle District of Tennessee


                                                      s/ Joseph P. Montminy
                                                      Joseph P. Montminy
                                                      Assistant United States Attorney
                                                      110 9th Avenue South, Suite A-961
                                                      Nashville, Tennessee 37203
                                                      615-736-5151




                                                  2

    Case 3:16-cr-00102 Document 62 Filed 06/04/20 Page 2 of 3 PageID #: 845
                                  Certificate of Service

       The undersigned hereby certifies that on June 4, 2020, a true and exact copy of the

foregoing document has been served through the electronic case filing system upon defense

counsel, Michael C. Holley:


                                                s/ Joseph P. Montminy
                                                Joseph P. Montminy
                                                Assistant United States Attorney




                                            3

    Case 3:16-cr-00102 Document 62 Filed 06/04/20 Page 3 of 3 PageID #: 846
